Nebraska Advance Sheets
164	289 NEBRASKA REPORTS



          In  Trust Created by LaVerne D. Nabity and
               re
                  Evelyn A. Nabity, Grantors.
        Robert D. Nabity and Mark L. Nabity, appellees,
               v. Elizabeth A. Rubek, appellant.

            In re Guardianship and Conservatorship
                      of Evelyn A. Nabity.
                 Robert D. Nabity, appellee, v.
                   Mary C. Rose, appellant.
                                     ___ N.W.2d ___

                Filed September 26, 2014.       Nos. S-13-670, S-13-671.

 1.	 Trusts: Equity: Appeal and Error. Absent an equity question, an appellate court
      reviews trust administration matters for error appearing on the record.
 2.	 Guardians and Conservators: Appeal and Error. An appellate court reviews
      guardianship and conservatorship proceedings for error appearing on the record
      made in the county court.
 3.	 Judgments: Appeal and Error. When reviewing a judgment for errors appearing
      on the record, an appellate court’s inquiry is whether the decision conforms to
      the law, is supported by competent evidence, and is neither arbitrary, capricious,
      nor unreasonable.
  4.	 ____: ____. In instances when an appellate court is required to review cases for
      error appearing on the record, questions of law are nonetheless reviewed de novo
      on the record.
  5.	 ____: ____. An appellate court, in reviewing a judgment for errors appearing on
      the record, will not substitute its factual findings for those of the trial court when
      competent evidence supports those findings.
 6.	 Mental Competency: Proof. To set aside an instrument for lack of mental
      capacity on the part of the person executing such instrument, there must be clear
      and convincing evidence that the mind of the person executing the instrument
      was so weak or unbalanced when the instrument was executed that the person
      could not understand or comprehend the purport and effect of what he or she
      was doing.
 7.	 Moot Question: Words and Phrases. A moot case is one which seeks to deter-
      mine a question which does not rest upon existing facts or rights, in which the
      issues presented are no longer alive.
 8.	 Moot Question: Appeal and Error. Under the public interest exception, an
      appellate court may review an otherwise moot case if it involves a matter affect-
      ing the public interest or when other rights or liabilities may be affected by
      its determination.
 9.	 Appeal and Error. Errors argued but not assigned will not be considered
      on appeal.

   Appeals from the County Court for Douglas County: Darryl
R. Lowe, Judge. Affirmed.
                   Nebraska Advance Sheets
	                IN RE TRUST CREATED BY NABITY	165
	                        Cite as 289 Neb. 164

  Lawrence K. Sheehan, of Ellick, Jones, Buelt, Blazek &
Longo, L.L.P., and, on brief, Nick Halbur, of Thompson Law
Office, P.C., L.L.O., for appellants.

   Lisa M. Line, of Brodkey, Peebles, Belmont & Line, L.L.P.,
for appellees.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    Wright, J.
                     I. NATURE OF CASE
   These consolidated appeals arise from proceedings involv-
ing the appointment of a guardian and conservator for Evelyn
A. Nabity and the administration of a trust established for
her care. In the appeal from the trust administration proceed-
ing, the issue presented is whether Evelyn was competent to
execute amendments to the trust agreement which changed
the identity of the trustees. We find that there was clear and
convincing evidence that Evelyn was incompetent to execute
those amendments, and we affirm the order setting them aside.
In the other appeal, we consider whether the appointment of a
permanent guardian and conservator for Evelyn denied her the
benefit of a valid health care power of attorney. We conclude
that it did not, and we affirm the order setting aside the 1998
health care power of attorney and appointing a permanent
guardian and conservator for Evelyn.

                    II. SCOPE OF REVIEW
   [1] Absent an equity question, an appellate court reviews
trust administration matters for error appearing on the record.
In re Rolf H. Brennemann Testamentary Trust, 288 Neb. 389,
849 N.W.2d 458 (2014).
   [2,3] An appellate court reviews guardianship and conser-
vatorship proceedings for error appearing on the record made
in the county court. In re Conservatorship of Gibilisco, 277
Neb. 465, 763 N.W.2d 71 (2009). When reviewing a judgment
for errors appearing on the record, an appellate court’s inquiry
is whether the decision conforms to the law, is supported by
    Nebraska Advance Sheets
166	289 NEBRASKA REPORTS



competent evidence, and is neither arbitrary, capricious, nor
unreasonable. Id.
   [4,5] In instances when an appellate court is required to
review cases for error appearing on the record, questions of
law are nonetheless reviewed de novo on the record. In re
Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170
(2007). An appellate court, in reviewing a judgment for errors
appearing on the record, will not substitute its factual findings
for those of the trial court when competent evidence supports
those findings. In re Estate of Dueck, 274 Neb. 89, 736 N.W.2d
720 (2007).

                           III. FACTS
   Evelyn is a resident of Omaha, Nebraska. She has 11
living children: Elizabeth A. Rubek (Elizabeth); Robert D.
Nabity; Gerald P. Nabity; Mark L. Nabity; Dwayne J. Nabity;
Katherine M. Wells; Patricia J. Krehoff, now known as Patricia
J. Brock (Patricia); Philip J. Nabity; Cynthia A. Ray (Cynthia);
Sandra M. Burrows; and Mary C. Nabity, now known as Mary
C. Rose (Mary). Evelyn’s husband, LaVerne D. Nabity, passed
away in 2004.

                      1. Creation of Trust
   In September 1998, LaVerne and Evelyn formed the LaVerne
D. Nabity and Evelyn A. Nabity Trust. LaVerne and Evelyn
were designated as trustees. The trust agreement provided that
if one of them became unable or unwilling to serve as trustee,
“the remaining Trustee shall temporarily serve as the Trustee.
Until a successor Trustee is appointed, the remaining Trustee
may take any action or exercise any power granted to the
Trustee . . . .” The surviving original trustee had the power to
appoint a successor trustee to act as cotrustee.
   The trust agreement provided that Robert and Mark were
to serve as successor cotrustees. They were to become trust-
ees “when there is no acting trustee or when the trustee is
unable or unwilling to act.” There is no indication that Evelyn
appointed Robert and Mark to serve as her cotrustees after
LaVerne died.
                  Nebraska Advance Sheets
	               IN RE TRUST CREATED BY NABITY	167
	                       Cite as 289 Neb. 164

                     2. 1998 Health Care
                      Power of Attorney
   In September 1998, in addition to forming the trust, Evelyn
executed a health care power of attorney. The document named
LaVerne as Evelyn’s attorney in fact for health care and
Elizabeth and Mary as successor attorneys in fact for health
care. It did not nominate anyone to serve as guardian in the
event that one was later appointed.

            3. 2011 Neuropsychological Evaluation
                   and Powers of Attorney
   In 1999, Evelyn was diagnosed with “mild memory impair-
ment.” By late 2010 and early 2011, her children started notic-
ing a decline in her mental and physical condition.
   On September 30, 2011, Dr. Nadia Pare, a clinical neuropsy-
chologist, performed an examination of Evelyn to determine
her “medical and financial capacity.” During the examination,
Evelyn did not know the date or the day of the week, was
“repetitious in conversation,” “show[ed] slowness in thinking,”
and had “difficulty with more complex tasks” meant to show
“concrete thinking processes.” The examination revealed that
Evelyn suffered from impairments to multiple mental proc­
esses, including “working memory” and “executive function-
ing (including poor reasoning and problem solving, insight,
concrete thinking, and impulsivity).”
   On October 3, 2011, Pare diagnosed Evelyn with “dementia
of probable Alzheimer’s disease etiology” with a “moder-
ate level of severity.” Pare opined that Evelyn did not have
the capacity to “make complex medical decisions” or decide
whether she should remain in her home. Pare also noted that
Evelyn was “unable to define the concept of power of attor-
ney” and “confus[ed] this concept with a lawyer or a trust,
despite being re-explained the question.” Pare recommended
that Evelyn’s family pursue a conservatorship and a health care
power of attorney.
   In response to Pare’s recommendations, Patricia downloaded
a durable general power of attorney from the Internet and took
Evelyn to execute it before a notary. This power of attorney,
    Nebraska Advance Sheets
168	289 NEBRASKA REPORTS



signed on October 3, 2011, named Patricia and Elizabeth as
joint agents.
   On October 10, 2011, Evelyn executed yet another durable
general power of attorney and a health care power of attorney.
Both documents were prepared by her attorney and executed
before a notary. The durable general power of attorney named
Patricia and Elizabeth as Evelyn’s attorneys in fact and gave
them “full power to act or to omit to act regarding [her] estate
or [her] person.” The document specifically granted the power
to name a guardian or conservator for Evelyn, but it did not
require the attorneys in fact to nominate any particular indi-
vidual. The health care power of attorney named Elizabeth and
Mary as Evelyn’s attorneys in fact for health care. The docu-
ment did not nominate anyone to serve as guardian in the event
that one was later appointed.

                    4. Amendment of Trust
  Evelyn also executed amendments to the original trust agree-
ment on October 10, 2011. The amendments identified Evelyn,
Patricia, and Elizabeth as cotrustees and removed the provision
designating Robert and Mark as successor trustees. The amend-
ments were signed by Evelyn as “grantor” and by Evelyn,
Patricia, and Elizabeth, allegedly as cotrustees. Since the trust
agreement was amended, Patricia and Elizabeth have not taken
over the duties of cotrustees.

                     5. 2012 Health Care
                      Power of Attorney
   On January 20, 2012, Evelyn executed a third health care
power of attorney. The document named Mary as Evelyn’s
attorney in fact for health care and Elizabeth as an alternate
agent. It differed from the prior powers of attorney in that
it nominated the attorney in fact for health care to serve as
Evelyn’s guardian in the event a guardian was later appointed.
   At the time Evelyn executed this health care power of attor-
ney, her attorney believed Evelyn was competent to do so,
because Evelyn “understood what she was signing and was
willing to do so.” Evelyn’s attorney knew that Evelyn expe-
rienced “some confusion” but was not aware that Evelyn had
                   Nebraska Advance Sheets
	                IN RE TRUST CREATED BY NABITY	169
	                        Cite as 289 Neb. 164

been diagnosed with dementia or Alzheimer’s disease. After
the document was executed, Evelyn’s attorney learned about
the October 2011 neuropsychological evaluation.

                       6. Family Dispute
    In the following months, a family dispute developed over
Evelyn’s care. Some of Evelyn’s children, including Robert,
did not feel that Mary was keeping the other children informed
of their mother’s condition. Evelyn’s attorney attempted to
facilitate communication between the children, to no avail, and
on June 6, 2012, she recommended that the children engage in
mediation, which did not occur.
    In early June 2012, Mary took Evelyn to stay with her in
Illinois. Evelyn believed she was going there for a 2-week
vacation, and Mary represented to Evelyn’s other children that
Evelyn was going to Illinois for a vacation. However, Evelyn
stayed with Mary for several months.
    Subsequently and without Mary’s knowledge, Cynthia
brought Evelyn from Illinois to Nebraska. Evelyn stayed with
Patricia until Evelyn was admitted to a hospital on November
8, 2012. On November 20, Evelyn was discharged from the
hospital to “House of Hope,” where she continues to reside.

              7. Guardianship, Conservatorship, and
                 Trust Administration P roceedings
   Shortly before Evelyn returned to Nebraska, Robert peti-
tioned for the appointment of a guardian, conservator, and
guardian ad litem for her and for registration and administra-
tion of the trust. The resulting guardianship and conservator-
ship proceeding was designated “No. PR12-1422” in Douglas
County Court. The trust administration proceeding was desig-
nated “No. PR12-1425” in Douglas County Court.
   Robert filed for registration and administration of the trust in
his capacity as “Nominated Successor Trustee/Interested Party.”
He alleged that there was need for “instruction and oversight
by the [county] court” due to LaVerne’s death and Evelyn’s
“inability . . . to independently handle her own affairs.” Robert
argued that in October 2011, Evelyn had not been competent to
amend the trust agreement, and he requested a determination
    Nebraska Advance Sheets
170	289 NEBRASKA REPORTS



whether Robert and Mark (as identified in the original trust
agreement) or Evelyn, Patricia, and Elizabeth (as identified in
the amendments) were the proper trustees. Elizabeth and Mary
objected to Robert’s petition. They asserted that Evelyn was
competent to execute the trust amendments and that as a result,
Evelyn, Patricia, and Elizabeth were the trustees.
   In the petition for appointment of a guardian and conserva-
tor, Robert alleged that Evelyn was “unable to make respon-
sible decisions as to (1) determining appropriate residential
assistance . . . ; (2) protecting personal effects and financial
assets; (3) responsibly arranging for and following her medi-
cal care[;] and (4) receiving and applying [her] money and
property . . . for her benefit.” He asserted that Evelyn had
executed several powers of attorney within the previous year,
all of which were executed “after she was determined unable
to handle her own affairs.” The county court determined that
an emergency existed, appointed Robert to serve as tem-
porary guardian and conservator, and appointed a guardian
ad litem.
   Mary objected to the guardianship and conservatorship
proceeding and moved to intervene. She claimed that she
should be recognized as Evelyn’s chosen attorney in fact for
health care under the 1998 health care power of attorney.
She requested a hearing on the necessity of the temporary
guardianship and conservatorship, for which she claimed there
was no justification in light of the 1998 health care power
of attorney.
   As temporary guardian and conservator, Robert moved for a
determination of the validity of the 1998 health care power of
attorney. He argued that the 1998 health care power of attor-
ney should be revoked pursuant to Neb. Rev. Stat. § 30-3421
(Reissue 2008), because even if it was effective, the attorneys
in fact had failed to “act in a manner consistent with the wishes
of the principal or in the best interests of the principal.”
   At a hearing, Robert adduced evidence that called into
question Mary’s ability to care for Evelyn in the manner rec-
ommended by Evelyn’s doctors. He demonstrated that as tem-
porary guardian and conservator, he had followed the advice
of Evelyn’s doctors and guardian ad litem. He also adduced
                  Nebraska Advance Sheets
	               IN RE TRUST CREATED BY NABITY	171
	                       Cite as 289 Neb. 164

evidence relevant to Evelyn’s competency to execute the vari-
ous documents at issue. Mary adduced evidence that Evelyn
expressed a desire for Mary to make health care decisions for
her and that Evelyn was happy and cared for while she stayed
with Mary in Illinois. The evidence received at the hearing was
considered in both the guardianship and conservatorship pro-
ceeding and the trust administration proceeding.
   On February 19, 2013, at Robert’s request, the county court
extended the temporary guardianship and conservatorship for
an additional 90 days. The court also received additional evi-
dence. Relevant to the guardianship and conservatorship pro-
ceeding was the testimony of Evelyn’s guardian ad litem that a
guardianship for Evelyn was necessary and that Evelyn had not
been properly cared for prior to the temporary guardianship.
The guardian ad litem recommended Robert to serve as per-
manent guardian. She opined that Robert had the “emotional
wherewithal to be able to take a step back for the good of his
mother and the good of the rest of his siblings.” Relevant to
the trust administration proceeding was Robert’s evidence (1)
that on the day Evelyn amended the trust agreement, she was
“confused”; (2) that after being appointed cotrustees by the
trust amendments, Patricia and Elizabeth never took control of
the trust assets; and (3) that Patricia and Elizabeth would not
be able to work together as cotrustees.
   On May 6, 2013, Robert moved for an “order finalizing the
guardianship/conservatorship or in the alternative finding good
cause to continue the temporary guardianship.” Elizabeth and
Mary objected to the motion. They asked the county court to
deny Robert’s request to continue the temporary guardianship
and conservatorship or, in the alternative, to appoint Elizabeth
and Mary to serve as conservator and guardian, respectively.
Over Elizabeth and Mary’s objection, the court extended the
temporary guardianship and conservatorship for an additional
90 days.

                 8. County Court Orders
  On July 3, 2013, the county court entered an order in the
guardianship and conservatorship proceeding. It found that
Evelyn was not competent to execute the 2011 and 2012
    Nebraska Advance Sheets
172	289 NEBRASKA REPORTS



powers of attorney but that the attempts to execute those
powers of attorney nonetheless revoked the 1998 health care
power of attorney. It determined that in any event, the agents
for health care identified in the various powers of attorney had
failed to act in Evelyn’s best interests. In regard to Mary in
particular, the court concluded that
      by neglecting her obligations under a power of attorney
      and continuing to allow Evelyn [to] make her own deci-
      sions when Evelyn does not have insight or judgment
      into taking care of herself, [Mary] has disqualified herself
      from serving as an agent for Evelyn either under a power
      of attorney or as a guardian.
In light of these factual findings and pursuant to § 30-3421(1)(d),
the court set aside the 1998 health care power of attorney. It
ordered the temporary guardianship and conservatorship to
become permanent, with Robert continuing to serve as guard-
ian and conservator.
   On July 11, 2013, the county court entered an order in the
trust administration proceeding declaring Robert and Mark
cotrustees. It cited to and incorporated the court’s finding in
the guardianship and conservatorship proceeding that Evelyn
was “not competent to execute estate planning documents,
including powers of attorney and trust amendments[,] in
October, 2011.”
   On August 2, 2013, the county court overruled Elizabeth’s
motion to waive a supersedeas bond and set the supersedeas
bond at $25,000. The record does not reflect that Elizabeth
posted the supersedeas bond.

                   9. Appellate P roceedings
   Elizabeth and Mary separately appealed. Elizabeth’s appeal,
case No. S-13-670, is brought within the context of the trust
administration proceeding. Mary’s appeal, case No. S-13-671,
arises within the guardianship and conservatorship proceeding.
Their appeals have been consolidated.
   Pursuant to our statutory authority to regulate the dockets
of the appellate courts of this state, we moved the consoli-
dated cases to our docket. See Neb. Rev. Stat. § 24-1106(3)
                   Nebraska Advance Sheets
	                IN RE TRUST CREATED BY NABITY	173
	                        Cite as 289 Neb. 164

(Reissue 2008). Robert and Mark filed a motion to dismiss
Elizabeth’s appeal due to lack of standing and failure to post
bond, which motion we overruled without prejudice.
                IV. ASSIGNMENTS OF ERROR
   A single brief was submitted by Elizabeth and Mary. As
is relevant to case No. S-13-670, Elizabeth assigns that the
county court erred in finding that Evelyn lacked capacity
to amend the trust agreement in October 2011, in removing
Patricia and Elizabeth as cotrustees, and in appointing Robert
and Mark as cotrustees. In case No. S-13-671, Mary assigns,
restated, that the county court erred in failing to find that
Evelyn was being deprived of the benefit of an agent appointed
under a valid power of attorney and in finding that Elizabeth
and Mary should be removed as Evelyn’s attorneys in fact for
failing to act in Evelyn’s best interests.
                         V. ANALYSIS
               1. Appeal in Trust Administration
                           P roceeding
   [6] Robert’s petition for trust administration requested a
determination whether Robert and Mark (as identified in the
original trust agreement) or Evelyn, Patricia, and Elizabeth (as
identified in the October 2011 amendments) were the proper
trustees. The county court found by clear and convincing
evidence that Evelyn was not competent to execute the trust
amendments and thus declared Robert and Mark to be trustees.
Although the court did not explicitly state that it set aside the
trust amendments due to Evelyn’s lack of competence, it was
implicit in the order, given that the court subsequently named
Robert and Mark as successor trustees, in accordance with the
original, unamended trust agreement. To set aside an instru-
ment for “lack of mental capacity on the part of the person
executing such instrument,” there must be clear and con-
vincing evidence that “the mind of the person executing the
instrument was so weak or unbalanced when the instrument
was executed that the person could not understand or com-
prehend the purport and effect of what he or she was doing.”
    Nebraska Advance Sheets
174	289 NEBRASKA REPORTS



See Cotton v. Ostroski, 250 Neb. 911, 918, 554 N.W.2d 130,
135 (1996).
   Elizabeth argues that the evidence of incompetence was not
sufficient for the county court to set aside the amendments.
But we do not agree. There was clear and convincing evidence
that supported the court’s determination.
   The evidence showed that on the day Evelyn executed the
trust amendments, she suffered from a weak and unbalanced
mind. Those who witnessed her execute the trust amendments
testified that she was “confused” and did not know what day
of the week it was. Due to Evelyn’s confusion, someone had to
“point out where she needed to sign.” At the time of executing
the trust amendments, Evelyn was under a recent diagnosis of
“[m]oderate dementia . . . secondary to Alzheimer[’s] disease”
and suffered impairments in “executive functioning (including
poor reasoning and problem solving, insight, concrete think-
ing, and impulsivity).” The evidence was that from the date
of that diagnosis forward, there would be only a decline in
Evelyn’s condition.
   There was also clear and convincing evidence that Evelyn
did not understand the effect of what she was doing by exe-
cuting the trust amendments. Elizabeth testified that Evelyn
believed the purpose of the document was to take Robert’s
name “off of there.” But there was no evidence that Evelyn
understood what the implications of that removal would be.
Only a few days earlier, Evelyn had been unable to distinguish
between the concepts of a trust, a lawyer, and a financial power
of attorney. This evidence satisfied the legal burden for setting
aside the trust amendments. See id.
   The county court did not err in setting aside the trust amend-
ments. And once the trust amendments were set aside by rea-
son of Evelyn’s incompetence, there was no question as to the
identity of the trustees. The original trust agreement clearly
provided that Robert and Mark were cotrustees. We find no
error on the record in the court’s order naming Robert and
Mark as cotrustees. Therefore, we affirm the order in the trust
administration proceeding.
                  Nebraska Advance Sheets
	               IN RE TRUST CREATED BY NABITY	175
	                       Cite as 289 Neb. 164

                2. Appeal in Guardianship and
                 Conservatorship P roceeding
   The issues before the county court in the guardianship and
conservatorship proceeding were (1) whether any of the vari-
ous powers of attorney executed by Evelyn were valid and
(2) whether there should be a permanent guardianship and
conservatorship. The court determined that Evelyn was not
competent to execute the 2011 and 2012 powers of attorney
and that the 1998 health care power of attorney had been
revoked. In concluding that the 1998 health care power of
attorney was revoked, the court determined that the agents
named in that document had disqualified themselves from
serving in that capacity by taking actions contrary to the
best interests of Evelyn. Finally, the court determined that
there should be a permanent guardian and conservator and
appointed Robert to serve as such. Mary challenges all of
these determinations.

                          (a) Mootness
   Before we can address the merits of Mary’s appeal, we must
first discuss the mootness of her claims as to the temporary
guardianship and conservatorship. Mary alleges that the county
court erred by failing to recognize the 1998 health care power
of attorney as valid. She argues that the court committed this
error at various points throughout the guardianship and conser-
vatorship proceeding, including when the court (1) appointed
a temporary guardian and conservator instead of relying upon
the agents named in the 1998 health care power of attorney
and (2) allowed Robert to seek an emergency temporary
guardianship and conservatorship without requiring him to first
obtain a hearing on the effectiveness of the 1998 health care
power of attorney. Robert and Mark argue that because these
issues relate to the appointment of a temporary guardian and
conservator, they were “rendered moot upon the entrance of
the permanent order” of guardianship and conservatorship. See
brief for appellees at 29. We agree.
   [7] A moot case is one which seeks to determine a question
which does not rest upon existing facts or rights, in which the
    Nebraska Advance Sheets
176	289 NEBRASKA REPORTS



issues presented are no longer alive. In re Estate of Jeffrey B.,
268 Neb. 761, 688 N.W.2d 135 (2004). In the case of a tem-
porary order later replaced by a permanent order, the question
whether it was “issued in error was relevant only from the time
that it was ordered until it was replaced by the . . . permanent
order.” Id. at 777, 688 N.W.2d at 147. In an appeal from the
permanent order, “any issue relating to the temporary order is
moot and need not be addressed.” Id.
    In the instant case, any arguments raised by Mary in relation
to the granting and extension of the temporary guardianship
and conservatorship became moot upon entry of the perma-
nent guardianship and conservatorship. The orders granting
and extending the temporary guardianship and conservator-
ship were temporary in nature. By statute, they were effec-
tive for only 90 days each. See Neb. Rev. Stat. § 30-2626(d)
(Cum. Supp. 2012). Upon entry of the July 3, 2013, order, the
temporary guardianship and conservatorship, along with the
orders establishing and extending them, were replaced by the
permanent guardianship and conservatorship. At that time, any
issues relating to the granting and extension of the temporary
guardianship and conservatorship became moot.
    [8] Mary argues that even if we determine that the issues
relating to the temporary guardianship and conservatorship
are moot, we should consider them under the public inter-
est exception to the mootness doctrine. “‘[U]nder the public
interest exception, we may review an otherwise moot case if
it involves a matter affecting the public interest or when other
rights or liabilities may be affected by its determination.’” In
re Interest of Thomas M., 282 Neb. 316, 321, 803 N.W.2d 46,
51 (2011).
    Mary alleges that the errors in the temporary guardian-
ship and conservatorship affect the public interest, because
such temporary proceedings “will continue to be employed”
to circumvent the protections of health care powers of attor-
ney unless we clarify that the protections of a health care
power of attorney “must be exhausted before resorting to
Guardianship proceedings.” See reply brief for appellants at
9-10. Mary urges us to consider the propriety of temporary
guardianship and conservatorship proceedings so that we can
                  Nebraska Advance Sheets
	               IN RE TRUST CREATED BY NABITY	177
	                       Cite as 289 Neb. 164

prevent other individuals from being deprived of the protec-
tions of valid health care powers of attorney through the use of
such proceedings.
   But as we explain below, the temporary guardianship and
conservatorship proceeding in the instant case did not deprive
Evelyn of the protections of a valid health care power of
attorney. Consequently, this case does not present us with an
opportunity to discuss the alleged dangers identified by Mary
and does not concern a matter of public interest.
   However, not all of Mary’s arguments relate solely to the
temporary guardianship and conservatorship. Those that relate
to the permanent appointment of a guardian and conservator
are not moot.

               (b) Validity of Power of Attorney
   Mary alleges that the county court erred in failing to find
that Evelyn was being deprived of the benefit of a valid power
of attorney. She argues that the 1998 health care power of
attorney remained valid and that the agents named therein
should not have been disqualified. She does not allege that
the court erred in determining that Evelyn was not competent
to execute the 2011 and 2012 powers of attorney. Therefore,
we address only the validity of the 1998 health care power
of attorney.
   The county court concluded that the 1998 health care power
of attorney was invalid for two reasons: (1) It was revoked by
the execution of the 2011 and 2012 powers of attorney, and
(2) it should be set aside due to the actions of the attorneys
in fact named therein, pursuant to § 30-3421(1)(d). We can
reverse the judgment of the county court only if these deter-
minations did not conform to the law, were not supported by
competent evidence, or were arbitrary, capricious, or unrea-
sonable. See In re Conservatorship of Gibilisco, 277 Neb.
465, 763 N.W.2d 71 (2009).

            (i) Revocation by Subsequent Documents
   The county court concluded that even though Evelyn was
not competent to execute the 2011 and 2012 health care pow-
ers of attorney, those documents revoked the 1998 health care
    Nebraska Advance Sheets
178	289 NEBRASKA REPORTS



power of attorney. We find this to be not in conformity with
the law.
   Neb. Rev. Stat. § 30-3420(4) (Reissue 2008) provides that
the “execution of a valid power of attorney for health care shall
revoke any previously executed power of attorney for health
care.” But the 2011 and 2012 health care powers of attorney
were not valid. The county court found by clear and convinc-
ing evidence that Evelyn was not competent to execute those
documents, and this finding has not been challenged. Because
the 2011 and 2012 powers of attorney were not valid due to
Evelyn’s incompetence, her signing of those documents did not
effectively revoke the 1998 health care power of attorney. The
county court erred in concluding to the contrary.

              (ii) Revocation by Actions of Attorneys
                      in Fact for Health Care
   The county court also concluded that the 1998 health
care power of attorney should be set aside pursuant to
§ 30-3421(1)(d). A court can revoke a power of attorney for
health care
      upon a determination by the court of both of the fol-
      lowing: (i) That the attorney in fact has violated, failed
      to perform, or is unable to perform the duty to act in a
      manner consistent with the wishes of the principal or,
      when the desires of the principal are unknown, to act in
      a manner that is in the best interests of the principal; and
      (ii) that at the time of the determination by the court, the
      principal lacks the capacity to revoke the power of attor-
      ney for health care.
§ 30-3421(1)(d). The court determined that Elizabeth and
Mary, the attorneys in fact under the 1998 health care power
of attorney, had failed to act in Evelyn’s best interests, because
they had failed to provide the “necessary health care sup-
port” for Evelyn or arrange for the “necessary health care
provisions identified” in the neuropsychological examination.
The court also determined that Evelyn was not competent to
revoke the 1998 health care power of attorney. Accordingly,
the court concluded that the requirements for revocation under
                   Nebraska Advance Sheets
	                IN RE TRUST CREATED BY NABITY	179
	                        Cite as 289 Neb. 164

§ 30-3421(1)(d) were satisfied and set aside the 1998 health
care power of attorney.
   Mary argues that in determining whether she and Elizabeth
failed to perform their duties under the 1998 health care power
of attorney, the county court applied a standard that was con-
trary to § 30-3421(1)(d). She alleges that because Evelyn’s
wishes regarding health care were known, her best interests
were not a factor. We do not agree that the court erred in con-
sidering best interests.
   In order for a court to revoke a health care power of attor-
ney pursuant to § 30-3421(1)(d), the attorney in fact for health
care must have violated or failed to perform his or her duty
in that capacity. Depending on the circumstances, the duty
of an attorney in fact for health care is defined according to
either the wishes of the person on whose behalf the attorney
in fact is acting or the person’s best interests. Neb. Rev. Stat.
§ 30-3418(1) (Reissue 2008) provides that
      an attorney in fact shall have a duty . . . to make health
      care decisions (a) in accordance with the principal’s
      wishes as expressed in the power of attorney for health
      care or as otherwise made known to the attorney in fact
      or (b) if the principal’s wishes are not reasonably known
      and cannot with reasonable diligence be ascertained, in
      accordance with the principal’s best interests, with due
      regard for the principal’s religious and moral beliefs
      if known.
   Section 30-3421(1)(d) reflects this same difference in duty
depending on whether the principal’s wishes are known, requir-
ing a determination that the attorney in fact violated the duty
either “to act in a manner consistent with the wishes of the
principal” or “to act in a manner that is in the best interests of
the principal.” This latter determination is required “when the
desires of the principal are unknown.” See id.
   Evelyn’s primary wish regarding health care—that she
remain in her home—was known. Evelyn’s attorney and Mary
testified that on more than one occasion, Evelyn indicated her
desire to remain in her home. Evelyn’s doctor also testified that
Evelyn said she wanted to stay in her home.
    Nebraska Advance Sheets
180	289 NEBRASKA REPORTS



   But beyond Evelyn’s general desire to remain in her home,
the record does not reflect that she expressed specific wishes as
to her medical care at any time when she was competent. Mary
testified that in October 2011, Evelyn expressed her desire
to live with Mary if she ever needed to live with someone.
However, in October, Evelyn was not competent to execute
legal documents and did not have the mental capacity to decide
whether she could live at home or make complex medical deci-
sions. Evelyn’s statement that she wished to live with Mary
was expressed at a time when Evelyn was not competent to
make such a decision.
   Mary’s testimony includes several references to Evelyn’s
wish not to be placed in a nursing home or assisted living facil-
ity or have in-home care. But we cannot ascertain from Mary’s
testimony when Evelyn expressed these desires. In the absence
of such evidence, we cannot conclude that Evelyn expressed
her desires while competent.
   The only desire Evelyn expressed while competent was
her general desire to live alone in her home. Otherwise, her
wishes as to medical care were not known. In particular, it
was unknown what Evelyn would have desired if and when it
became impossible for her to remain in her home. There is no
evidence that she expressed her wishes on this matter at any
time when she was competent.
   In October 2011, Elizabeth and Mary were advised by
Evelyn’s doctor that it was impossible for Evelyn to remain in
her home and that they “needed to start looking . . . for more
care.” From that time forward, the wishes that Evelyn had
expressed while competent (staying in her home) were impos-
sible to fulfill and Elizabeth and Mary faced medical decisions
about which Evelyn’s wishes were not known and could not
be reasonably ascertained due to Evelyn’s incompetence (how
she wished to be cared for once it became impossible for her to
remain in her home).
   Because after October 2011, Evelyn’s wishes about care
outside of the home were not known, Elizabeth and Mary’s
duty was to act in a manner consistent with Evelyn’s “best
                  Nebraska Advance Sheets
	               IN RE TRUST CREATED BY NABITY	181
	                       Cite as 289 Neb. 164

interests.” See § 30-3418(1). They were no longer required
to defer to the limited “wishes” Evelyn had expressed while
competent. The county court did not err in applying a best
interests analysis to Elizabeth’s and Mary’s actions under the
1998 health care power of attorney.
   The county court determined that Elizabeth and Mary had
failed to act in Evelyn’s best interests:
      They failed to acknowledge the severity of Evelyn’s
      condition, refused to obtain or provide assistance
      in Evelyn’s home or in an alternate placement near
      Evelyn’s home. They have failed to take Evelyn to
      scheduled appointments, failed to act on the advice of
      Evelyn’s counsel or medical providers, substituted their
      own medical knowledge in lieu of health care profes-
      sionals working with Evelyn and allowed Evelyn in her
      diminished mental capacity to make her own decisions
      in regard to her care.
   This determination is amply supported by the evidence.
In October 2011, one of Evelyn’s doctors, Pare, informed
Elizabeth and Mary that Evelyn should not live alone at home.
Pare advised them that failure to provide the necessary care
and support for Evelyn would be considered “elder neglect.”
Yet, from October 2011 to June 2012, Elizabeth and Mary
allowed Evelyn to reside alone in her home. Mary testified
that they never looked into alternative options for Evelyn,
such as in-home health care, assisted living, day centers, or
inpatient skilled placement. Such behavior was consistent
with other evidence that Mary either did not understand or
refused to recognize the full extent of Evelyn’s mental impair-
ment. Finally, we note that while Evelyn was in Illinois,
Mary did not take Evelyn to scheduled medical appointments
and may not have ensured that Evelyn took her prescrip-
tion medications. Based on this evidence, we agree with the
county court’s determination that Elizabeth and Mary failed
to act in Evelyn’s best interests. The county court did not err
in setting aside the 1998 health care power of attorney under
§ 30-3421(1)(d).
    Nebraska Advance Sheets
182	289 NEBRASKA REPORTS



                  (c) Permanent Guardianship and
                           Conservatorship
    We next decide whether the county court erred in establish-
ing a permanent guardianship and conservatorship for Evelyn.
Mary’s principal argument is that the 1998 health care power
of attorney should have superseded the guardianship and con-
servatorship and made them unnecessary. In fact, this is the
only ground upon which she challenges the entry of the perma-
nent conservatorship. However, given our determination that
the 1998 health care power of attorney was properly set aside,
there is not a valid health care power of attorney at issue. An
appellate court is not obligated to engage in an analysis that is
not necessary to adjudicate the case and controversy before it.
Holdsworth v. Greenwood Farmers Co-op, 286 Neb. 49, 835
N.W.2d 30 (2013). Accordingly, we do not address the inter-
play between health care powers of attorney and guardianship
and conservatorship proceedings.
    We find no error in the county court’s entry of a perma-
nent guardianship and conservatorship for Evelyn. A court
can appoint a permanent guardian “if it is satisfied by clear
and convincing evidence that the person for whom a guardian
is sought is incapacitated and that the appointment is neces-
sary or desirable as the least restrictive alternative available
for providing continuing care or supervision of the person
. . . alleged to be incapacitated.” Neb. Rev. Stat. § 30-2620(a)
(Cum. Supp. 2012).
    A court can appoint a permanent conservator
       in relation to the estate and property affairs of a person
       if the court is satisfied by clear and convincing evidence
       that (i) the person is unable to manage his or her prop-
       erty and property affairs effectively for reasons such as
       mental illness, mental deficiency, [or] physical illness or
       disability . . . and (ii) the person has property which will
       be wasted or dissipated unless proper management is pro-
       vided, or that funds are needed for the support, care, and
       welfare of the person or those entitled to be supported by
       him or her and that protection is necessary or desirable to
       obtain or provide funds.
Neb. Rev. Stat. § 30-2630(2) (Reissue 2008).
                   Nebraska Advance Sheets
	                IN RE TRUST CREATED BY NABITY	183
	                        Cite as 289 Neb. 164

   Competent evidence supports a finding that Evelyn is “inca-
pacitated.” See § 30-2620(a). Due to Evelyn’s dementia and
Alzheimer’s disease, she does not recognize her cognitive
limitations, has “difficulty in daily living,” and cannot make
medical or financial decisions. Her condition is not expected
to improve.
   Given that Evelyn cannot make decisions for herself, there is
clear and convincing evidence that a permanent guardianship is
necessary and is the “least restrictive alternative available for
providing continuing care” for her. See § 30-2620(a). Evelyn’s
guardian ad litem testified that it was in Evelyn’s best interests
to receive “24-hour care” and that Evelyn “needs to be under a
guardianship.” Indeed, there does not appear to be an alterna-
tive option.
   The aforementioned evidence of Evelyn’s incapacity sup-
ports a finding that she is “unable to manage” her property due
to “mental deficiency.” See § 30-2630(2). And because Evelyn
requires continual care outside of the home and is unable to
manage her affairs, a conservator is necessary for the proper
management of her property. See id.
   The statutory elements for appointing a guardian and conser-
vator have been shown by clear and convincing evidence. We
affirm the entry of a permanent guardianship and conservator-
ship for Evelyn.

                  (d) Appointment of Robert
   [9] Mary argues, but does not assign, that the county court
erred in appointing Robert to serve as guardian and conserva-
tor, because “his appointment has not been in Evelyn’s best
interests.” See brief for appellants at 14. Errors argued but
not assigned will not be considered on appeal. Butler County
Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).
Therefore, we do not address whether it was error to choose
Robert to serve as guardian and conservator.

                     VI. CONCLUSION
   For the foregoing reasons, in case No. S-13-670, we affirm
the order of the county court setting aside the trust amend-
ments and naming Robert and Mark as cotrustees. In case
    Nebraska Advance Sheets
184	289 NEBRASKA REPORTS



No. S-13-671, we affirm the judgment of the county court
setting aside the 1998 health care power of attorney, entering
a permanent guardianship and conservatorship for Evelyn, and
appointing Robert to serve as guardian and conservator.
                                                  Affirmed.